FILED
                             NOT FOR PUBLICATION                            AUG 4 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ARTURO AGUILAR ENRIQUEZ, a.k.a.                  No. 12-72177
Arturo Enriquez-Aguilar, a.k.a. Arturo
Aguilar,                                         Agency No. A021-180-732

               Petitioner,
                                                 MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Arturo Aguilar Enriquez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for protection under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir. 2006). We deny in part and

dismiss in part the petition for review.

      Substantial evidence supports the agency’s denial of Aguilar Enriquez’s

CAT claim because he failed to establish it is more likely than not he would be

tortured by or with the consent or acquiescence of the Mexican government if

returned. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008); Delgado-

Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010) (explaining generalized

evidence of violence and crime in Mexico is insufficient to meet the CAT

standard). We do not consider the country report Aguilar Enriquez references in

his brief because it is not part of the administrative record. See Fisher v. INS, 79
F.3d 955, 963 (9th Cir. 1996) (en banc). We reject Aguilar Enriquez’s contention

that the agency ignored background evidence in the record. Finally, we lack

jurisdiction to consider Aguilar Enriquez’s contention regarding intentional

deprivation of medical care because he failed to raise it before the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    12-72177